Citation Nr: 0119198	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-05 423	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1950, from September 1950 to September 1956, and from October 
1956 to May 1961.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appellant's May 2001 substantive appeal consists of the 
following statement:  "It is my contention that the death of 
my husband was hastened by the combination of aspirin and 
Coumadin provided by the VAMC, Decatur, Ga."  Inasmuch as 
the appellant has indicated that the veteran took Tylenol and 
aspirin for his service-connected arthritic condition, she is 
claiming that a service-connected disability contributed to 
cause his death.  While this theory of entitlement was not 
addressed by the RO in the Statement of the Case issued in 
April 2001, the Board has enlarged the issues to include this 
matter.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

In the present case, the medical evidence shows that the 
veteran was hospitalized at a VA medical facility from 
October 26 to October 31, 1997, and treated for lacunar 
infarction, right mid pons and basilars, focal basilar artery 
stenosis, and right internal carotid artery stenosis.  
Hospital treatment notes show that he was prescribed 
Coumadin.  The hospital discharge summary shows that he was 
to follow up in one week with the Coumadin clinic.  A copy of 
an instruction sheet, dated in November 1997, indicates that 
it is "okay to take Tylenol (Or Acetaminophen)" for fever 
or headache.

The death certificate reflects that the veteran died on 
November [redacted], 1997, while an inpatient at the Cartersville 
medical Center.  The cause of death is identified as multi 
organ failure, due to a ruptured aneurysm, which, in turn, 
was secondary to abdominal aortic aneurysm.  Another 
significant condition which contributing to the death but was 
not related to the cause of death is identified as 
coagulopathy.  It was reported that he had undergone surgery 
for the ruptured aneurysm.

Medical records from the Cartersville Medical Center reflect 
that the veteran was admitted on November [redacted], 1997 with an 8 
to 12 hour history of right upper quadrant and right flank 
pain.  When he arrived at the Emergency Department he 
basically collapsed.  He presented with a palpable right 
abdominal mass and an emergency CT scan revealed a ruptured 
abdominal aortic aneurysm with a very large right pararenal 
and right retroperitoneal hematoma.  It was reported that he 
recently had a stroke or carotid artery disease and VA had 
started him on Coumadin in preparation for a carotid 
endarterectomy.  His medications included Coumadin 5 mg. 
every day except Sunday and Atenolol, a cholesterol lowering 
drug.  In discussing his treatment of the patient, the 
physician noted that, "unfortunately" the patient was 
already anticoagulated and indicated that attempts were made 
to reverse the anticoagulation.  He was taken to surgery 
while his anticoagulants were being reversed.  During 
surgery, he underwent an endoaneurysmorrhaphy of a ruptured 
aneurysm.  Following surgery he developed diffuse 
coagulopathy and multi-organ failure and expired.

The appellant claims that the veteran died as a result of 
negligent care on the part of VA in furnishing his treatment.  
She asserts that VA was negligent in its treatment of the 
veteran when he was hospitalized in October 1997 in failing 
to discover the aneurysm that led to his death.  
Additionally, she argues that the Coumadin, particularly in 
combination with the Tylenol the veteran was allowed to take 
and frequently did take, hastened his death.  In support of 
this argument, she submitted an information sheet on 
Coumadin, generic name warfarin, from MedicineNet, an 
apparent internet-based source for medical information, and a 
Pharmacist's Letter, on "Acetaminophen and Warfarin 
Interaction."

The MedicineNet document indicates that Tylenol poses a risk 
to patients taking Coumadin because it may increase protime 
and INR response.  Tylenol may be taken safely with Coumadin 
under a doctor's supervision, but it is recommended that 
additional protime and INR measurements be obtained.

The Pharmacist's Letter discusses clinical studies that have 
shown, among other things, that acetaminophen, when taken 
with warfarin, prolongs prothrombin time in some cases.  
However, this is not borne out in all studies.  In addition, 
the report acknowledges that acetaminophen is a valuable 
agent to use with warfarin, because it does not inhibit 
platelet function or cause significant gastric irritation.  
Yet, the report argues that clinical studies show enough 
statistical evidence to establish acetaminophen as an under-
recognized cause of over-anticoagulation in the outpatient 
setting.  Thus, it is recommended that the use of 
acetaminophen be limited and closely monitored in patients 
taking warfarin.

[T]he effect of acetaminophen can appear 
within just a few days of starting 
therapy.  It is probably a good idea to 
monitor INR values once or twice weekly 
during acetaminophen therapy.

First, the Board notes that the medical evidence of record 
does not appear to be complete.  In this regard, the Board 
observes that the RO sent the appellant a letter in March 
2001, in an effort to comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  As 
part of the letter, the RO requested that the appellant 
identify all health care providers who treated the veteran 
prior to his death.  The appellant responded in March 2001 
with information concerning Cartersville Medical Center where 
the veteran was treated immediately prior to his death.  She 
stated that all other treatment was provided by the VA 
Medical Center (MC) Decatur, Georgia, and noted that she had 
provided both the private and VA records to the RO.  A review 
of the evidence reflects that while these records are present 
in the claims folder, the operative and/or surgical reports, 
laboratory reports, surgical pathology reports, nursing 
notes, doctors' orders, medication records have not been 
obtained.  The Board finds that these records must be 
obtained.

Second, the Board finds that a medical expert opinion is 
required in this case to determine the issue of whether or 
not there was fault, negligence or accident in the VA's 
treatment of the veteran.

By a rating dated in November 1961, the RO established 
service connection for Marie-Strumpell ankylosing 
spondylitis, rated 60 percent disabling from May 1961, and 
bilateral chronic conjunctivitis, rated 0 percent disabling.  
The 60 percent rating for Marie-Strumpell ankylosing 
spondylitis was confirmed by a rating decision of October 
1964.  The October 1964 rating was the last rating decision 
prior to the veteran's death.

The appellant in a letter dated in July 1998 asserted that 
"the benefit should really be based on a 100% disability 
since he was not able to perform any work or even get around 
by himself.  I had to drive him everywhere due to stiffness 
in his neck and cataracts in his eyes."

In Cole v. West, 13 Vet. App. 268 (1999), the United States 
Court of Appeals for Veterans Claims (Court) indicated that a 
VA claimant might receive § 1318 DIC under any of the three 
following theories:  

(1)  If the veteran was in actual receipt of 
compensation at a total disability rating for 10 
consecutive years preceding death; 

(2) if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error 
(CUE) in previous final RO decisions and certain 
previous final Board decisions, or; 

(3) if, on consideration of the evidence in the 
veteran's claims file or VA custody prior to the 
veteran's death and the laws then or subsequently made 
retroactively applicable, the veteran hypothetically 
would have been entitled to receive a total disability 
rating for a period or periods of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  

Cole v. West, 13 Vet. App. at 274; see also Carpenter v. 
West, 11 Vet. App. 140 (1998), and Wingo v. West, 11 Vet. 
App. 307 (1998).

In Marso v. West, 13 Vet. App. 260 (1999), the Court pointed 
out that the implementing regulation for § 1318(b) provides 
that, except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's life time 
(emphasis added).  See 38 C.F.R. § 20.1106.  Before 38 C.F.R. 
§ 20.1106 was promulgated, claims under § 1318(b) were not 
excluded from the general principle that issues in a 
survivor's claim for benefits would be decided without 
consideration of rating decisions during the veteran's life 
time.  38 C.F.R. § 20.1106 became effective in March 1992 and 
the appellant's claim for DIC benefits in this case was 
received in December 1997.  38 C.F.R. § 20.1106 is thus 
applicable to the present appeal and its effect is to require 
VA to adjudicate the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318(b) by giving full consideration to all 
final rating decisions made during a veteran's lifetime.  
That is, final rating decisions during the veteran's life 
time are controlling when determining if, under 38 U.S.C.A. 
§ 1318(b), at the time of a veteran's death, he had been 
entitled to compensation for a total disability rating for 10 
continuous years immediately preceding the veteran's death.  
The Court in Marso held that where a final VA determination 
had denied a veteran's total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his death, a survivor under 38 U.S.C.A. 
§ 1318(b) must demonstrate clear and unmistakable error (CUE) 
in the prior VA determination in order to establish 
eligibility under 38 U.S.C.A. § 1318(b)(1).  See also 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

Because 38 C.F.R. § 20.1106 is applicable to the present 
appeal which was initiated by the appellant's claim in 
December 1997, the appellant in the present case will need to 
demonstrate CUE in any final rating decision which acted to 
preclude the veteran from receiving a total disability rating 
for 10 years prior to his death in order to prevail upon her 
claim for DIC benefits under 38 U.S.C.A. § 1318(b).  A review 
of the record demonstrates that the appellant has not in the 
past been informed of the evidence necessary to successfully 
prosecute an appeal for DIC under § 1318 and she has not 
presented any cogent claim of CUE for the Board to address on 
appeal.  Accordingly, the Board will remand this case to 
provide the appellant and her representative with notice of 
the type of evidence and argument necessary to prevail on her 
appeal and to provide her with the opportunity of presenting 
such evidence or argument to the RO for initial 
consideration.

In Timberlake, the Court noted the requirements that a DIC 
claimant, who would seek to establish entitlement pursuant to 
a § 1318 CUE claim, must provide at least the following:  The 
date or approximate date of the decision sought to be 
attached collaterally, or otherwise provide sufficient detail 
so as to identify clearly the subject prior decision, and 
must indicate how, based on the evidence of record and the 
law at the time of the decision being attacked, the veteran 
would have been entitled to have prevailed so as to have been 
receiving a total disability rating for 10 years immediately 
preceding the veteran's death.  Supra at 135-136.  

Moreover, the appellant is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran immediately prior to 
his death.  The RO should also request 
the appellant to authorize release of 
private medical records to VA.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran prior to 
his death that are not already of record.  
The RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran 
immediately prior to his death by John T. 
Perry, M.D. of Cartersville, Georgia, and 
from the Columbia Cartersville Medical 
Center in Cartersville, Georgia, and the 
VAMC in Decatur, Georgia.  The RO should 
ensure that it obtains the complete 
medical records-including but not 
limited to operative and/or surgical 
reports, surgical pathology reports, 
laboratory reports, nursing notes, 
doctors' orders, medication records, 
discharge summaries/instructions, 
admission evaluations, authorizations for 
care, and follow-up treatment records to 
include all counseling and follow-up 
records for use of medication. 

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative 
should be informed of such negative 
results.  38 C.F.R. § 3.159.

4.  The RO should send a notice to the 
appellant advising her that she needs to 
be more specific in her claim for DIC 
benefits under 38 U.S.C.A. § 1318.  She 
should be asked to identify any prior 
decision which she feels contains error, 
and indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for 10 years 
immediately preceding his death.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Following the above development, the 
RO should submit the entire claims file 
for review by an appropriate VA physician 
for opinions as to the following 
questions:

? Did any medication taken by the 
veteran for his service-connected 
Marie-Strumpell ankylosing spondylitis 
play a role in causing his death?

? Was VA negligent in not identifying 
the aneurysm that led to the veteran's 
death in November 1997 when he was 
hospitalized at a VA medical facility 
in October 1997?

? Did any VA treatment, including the 
prescription of Coumadin and any 
interaction with acetaminophen, play 
any role in causing the veteran's 
death?

If any VA treatment, including the 
prescription of Coumadin, played a role 
in causing the veteran's death, the 
examiner is requested to offer an opinion 
as to whether or not such treatment and 
the veteran's death is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment.

The physician should identify the 
information on which such opinions are 
based.  If a medically justified opinion 
is impossible to formulate, the physician 
should so indicate.


7.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
the provisions of 38 C.F.R. § 3.312 
regarding service connection for the 
cause of death.  An appropriate period of 
time should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




